DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/4/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,463,983 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments/Amendments
Claims 1-8 and 11-21 are pending, claims 9-10 are cancelled.
Applicant’s arguments and amendments submitted 12/1/2021 have been fully and carefully considered.
The double-patenting rejections are withdrawn in view of the approved terminal disclaimer noted above.
Allowable Subject Matter
Claims 1-8 and 11-21 are allowed.
The following is an examiner’s statement of reasons allowability:
Considering claim 1, the prior art does not teach or fairly suggest a device comprising: a heating coil having a liquid inlet and a liquid outlet, said heating coil configured to heat liquid in a liquid vessel; a condenser connected to said liquid vessel and having a vapor collection point and a condensate exit point; a valve connected to said condensate exit point and switchable between a collection container and a heads collection chamber; a vacuum connection connected to said collection container; a vacuum sensor connected to said liquid vessel; a first temperature sensor proximal to said vapor collection point; and a controller configured to: sense said vacuum sensor to determine that at least a partial vacuum has 
The closest prior art of record is considered Donnelly (US 6,159,34), Balass (US 2008/0128261), Pinhack (US 2011/0192710) and Molintas (US 7,390,380), they do not fairly teach or suggests limitation regarding the controller wherein it can “sense said vacuum sensor to determine that at least a partial vacuum has been achieved inside said liquid vessel and when said at least said partial vacuum has been achieved, cause water to enter said heating coil” as claimed.
Donnelly teaches a device comprising: a liquid vessel 14; a heating coil 33 having a liquid inlet 32 and a liquid outlet34, said heating coil configured to heat liquid in said liquid vessel 14; a condenser 16 having an extraction inlet 40 and an extraction outlet 42, said extraction inlet connected to the upper side of said liquid vessel 14 and configured to capture vapor emitted from said liquid vessel 14, said extraction outlet 42 having a connection to a collection container 18; a vacuum connection 51; a first temperature sensor 37 proximal to said vapor collection point (See Fig 1, Col 3, ln. 35 through Col. 4, ln. 68); and a controller 70 configured to: measure a first temperature at said vapor collection point using said first temperature sensor; and control water entering said heating coil to match said first temperature to a target temperature (see Fig 2/4, Col. 8, ln. 22-44); Donnelly does not teach the lid, nor the specific order/arrangement of the condenser/collection vessel/ vacuum device of the system as claimed, nor the controller as claimed.
Balass teaches providing a lid to a system (See Fig 1, [0045]); but Balass does not teach the controller as claimed.
Pinhack teaches a system comprising evaporation vessel 3, with vapor outlet connection 5, having condenser 6, with condensate collection container 9, the condenser having vapor collection port 21 connected with vacuum source 20, and condensate exit point 22 (See Fig 1, [0033-0045]); but Pinhack does not teach the controller as claimed.
Molintas teaches an evaporation/condensation device for purifying water. Molintas teaches the system comprises pressure sensor and vacuum sensor to control pressure inside the liquid vessel to prevent over- and under-pressure (See Col. 2, ln. 4-8; Col. 3, ln. 59-64; Col. 4, ln. 37-58), however Molintas does not teach wherein the controller can sense said vacuum sensor to determine that at least a partial vacuum has been achieved inside said liquid vessel and when said at least said partial vacuum has been achieved, cause water to enter said heating coil.
Bragg teaches a system for distillation and fractionation of composite liquids and a controller for the system (see title, Col 1, ln. 1-5); Bragg teaches condensate vapors at top of tower collection device 25 directs cooled condensate through line 30 to any one of product lines 31-38, where it would be directed to a product collection container (see Fig 1 and 2, Col. 3, ln. 15-54), wherein Controller 137 controls valves 139 that directs product via product valves 161 accordingly (see Figs 1 and 2, Col. 7, ln. 20 through Col. 8, ln. 25), however Bragg does not teach wherein the controller can sense said vacuum sensor to determine that at least a partial vacuum has been achieved inside said liquid vessel and when said at least said partial vacuum has been achieved, cause water to enter said heating coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772